Citation Nr: 1526128	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO. 08-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to extraschedular ratings for service-connected cervical and lumbosacral spine disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection and noncompensable ratings for paresthesias of the right and left upper extremities, effective April 12, 2007, granted an increased 10 percent rating for service-connected degenerative disc disease at L5-S1, effective February 29, 2004, and denied an increase in a 20 percent rating for service-connected cervical spine strain. The Veteran appealed for higher initial ratings for paresthesias of the right and left upper extremities, and for increased ratings for the spine disabilities. The RO in Denver, Colorado, currently has jurisdiction over the claims file.

In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge of the Board (i.e., a Travel Board hearing). A transcript of this hearing is of record.

In September 2011, the Board remanded the Veteran's case for additional treatment records and a VA examination. The case returned to the Board and, as discussed below, in August 2013, the Board issued a decision on the Veteran's claims and remanded this appeal to the RO via the Appeals Management Center (AMC) for additional development as to possible extraschedular evaluation as to the Veteran's service-connected cervical and lumbosacral spine disabilities.

In an August 2012 rating decision, the Appeals Management Center (AMC) granted an increased 20 percent rating for the service-connected lumbosacral spine disability, effective December 1, 2011, and recharacterized this disability as lumbosacral degenerative disc disease and degenerative joint disease without radiculopathy. The AMC had thus assigned "staged" ratings for this disability during the rating period on appeal. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The AMC also recharacterized the service-connected disabilities of both upper extremities as right and left circumflex nerve paralysis. The case was subsequently returned to the Board.

In October 2012, the Veteran stated that in response to the VA's October 2012 letter (which notified her of the award of a 20 percent rating for the lumbosacral spine disability), she wanted to appeal the effective date for this disability. The Board presumed that she meant the effective date of the increased 20 percent rating, noted that the propriety of the staged disability ratings for this disability were already on appeal, and, in the August 2013 decision, addressed all issues except the issue of entitlement to extraschedular ratings for the service-connected cervical and lumbosacral spine disabilities. That issue was remanded to the RO via the AMC, in Washington, D.C., to provide the Veteran the opportunity to submit documentation that her service-connected cervical and lumbar spine disabilities had resulted in marked interference with her employment.

In response to an April 2015 VA letter requesting clarification regarding the Veteran's representation in this matter, the Veteran responded in April 2015 that she wished to represent herself in this appeal.  


FINDING OF FACT

The Veteran's service-connected cervical and lumbar spine disabilities do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral of the claims for increased ratings for the cervical spine and lumbosacral spine disabilities to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of a possible extraschedular evaluation as to these disabilities have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b), 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).
Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant, prior to the initial adjudication of the claim, of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Prior to the initial adjudication of the appellant's claim, a letter dated in April 2007 satisfied the duty to notify provisions. Therefore, the Board finds that VA has fully complied with its duty to notify.
Furthermore, the Board concludes VA's duty to assist has been satisfied. All identified and available service, VA, and private treatment records have been associated with the claims file. The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the appellant will not be prejudiced by the Board proceeding to the merits of her claim.

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand). The record indicates that the AMC sent the Veteran letters in accordance with the August 2013 Board remand in September 2013 and again in March 2014. Those letters explicitly asked the Veteran for medical and employment records documenting the extent to which her cervical and lumbosacral spine disabilities had substantially interfered with her employment. The Veteran provided documents. The AMC issued a Supplemental Statement of the Case in August 2014. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

In an August 2012 rating decision, the RO assigned the Veteran an increased rating of 20 percent for her lumbosacral spine disability based upon muscle spasm severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. In its August 2013 decision, the Board increased the Veteran's rating to 30 percent for the Veteran's service-connected cervical spine disability upon consideration of and in accordance with the factors enunciated in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). As noted above, service connection and separate ratings are also in effect for, in pertinent part, neurological impairment of both circumflex nerves, associated with the Veteran's service-connected cervical spine strain.  

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the cervical and thoracolumbar spine. The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse. See 38 C.F.R. §§ 4.40, 4.45, 4.59. The Veteran's reported symptoms include pain and during flare-ups include numbness, tingling, and burning pain along the lower neck, upper back, and shoulders. While some of these symptoms are not specifically contemplated by the orthopedic aspects of the Veteran's cervical spine disability, as noted above, the symptoms due to the neurological component of the Veteran's cervical spine disability to include numbness and tingling are contemplated by the separate ratings for associated upper extremity functional impairment as outlined above. Indeed, the rating schedule instructs that separate ratings are to be assigned for any associated objective neurologic abnormalities including but not limited to bowel or bladder impairment. The orthopedic aspects of the Veteran's cervical spine disability including pain and limited motion are clearly contemplated by the general formula and associated rating criteria. As to the Veteran's service-connected low back disability, the demonstrated orthopedic symptomatology are again clearly contemplated by the assigned rating and there is no objective evidence of associated neurological impairment as the overall evidence shows an essentially normal neurologic picture throughout the appeal period. The VA examiner found some functional impact of the Veteran's flare-ups on her ability to work as a security officer, including an inability to restrain the inmates, conduct the required patrols, or drive. However, additional functional impairment due to the Veteran's reported symptoms during flare-ups are contemplated under DeLuca and do not, therefore, satisfy the first requirement for referral for extraschedular evaluation. Thun , 22 Vet. App. at 115. 

In this case, the competent objective medical evidence of record reflects that the schedular criteria contemplate the manifestations of the Veteran's cervical and lumbar spine disabilities and there is no indication that the average disability would be in excess of that contemplated by the assigned disability ratings. The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014). Further, no examiner has reported an exceptional disability picture with cervical and lumbosacral spine symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings. The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for even greater disability evaluations where there is increased symptomatology in excess of that currently demonstrated.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied, as the record does not show marked interference with employment or frequent hospitalization. 38 C.F.R. § 3.321(b)(1); see Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).

In this regard, the Board notes that at the December 2011 VA examination it was reported that the Veteran has missed 40 or 50 days of work during the previous year due to her service-connected neck and back disabilities. Thus, the Board found in the August 2013 decision that the evidence suggested but did not establish that an exceptional or unusual disability picture was presented in this case that warranted further development and possible referral of these claims to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extraschedular evaluation as to these disabilities. 38 C.F.R. § 3.321(b)(1). In addition, this quantity of missed work is not inconsistent with the Veteran's April 2014 VA examination, in spite of the fact that during the later examination the Veteran asserted that the days were missed due to her service-connected posttraumatic stress disorder.

This case was remanded in August 2013 for the purpose of (1) requesting that the Veteran submit documentation that her service-connected cervical and lumbar spine disabilities had resulted in marked interference with her employment, including medical documentation and employment related records documenting the 40 to 50 days that she missed work in 2011 due to service-connected neck and back disabilities; (2) possible referral of the claims for increased ratings for the cervical spine and lumbosacral spine disabilities to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of a possible extraschedular evaluation as to these disabilities; and (3) readjudication of the claims. Unfortunately, the Veteran's submitted documentation is inadequate.

The documents provided by the Veteran do nothing more than confirm the extent to which she missed work during 2011. Specifically, she provided a timesheet and a March 2014 note that confirm that she missed a total of 45 days of work in 2011, using a combination of sick leave, annual leave, holiday leave, and compensatory leave. The Veteran provided no evidence as to the relationship between the days of work missed and her service-connected cervical and lumbosacral spine disabilities. There is no indication that the Veteran has taken unpaid leave or lost income in any other way. There is no evidence that she has been demoted, failed to obtain promotion, or suffered any other marked interference with employment due to service-connected disabilities at issue. Further, on recent mental status examination in April 2014, the Veteran reported that her work performance as a youth security officer was good. And, while she reported that she missed as much as 5 to 6 days per month, this was reportedly due to "psychological reasons"; she also described panic attacks at work once or twice per month but due, however, to mental issues. At that time, while she did report having a lot of neck pain with associated headaches that limited her activities, she did not indicate the amount of time that she missed work due to her cervical and lumbar spine disabilities or otherwise indicate how symptoms associated with the spinal disability otherwise adversely impacted her employment. 

The Veteran has not provided any other records. The Court has held that VA's "duty to assist is not always a one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). If a veteran desires help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence. The Board cannot speculate what is contained in additional records, or even that such records exist. Accordingly, consideration of an extraschedular rating is not warranted. 


ORDER

Entitlement to extraschedular ratings for service-connected cervical and lumbosacral spine disabilities is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


